Judgment and order unanimously affirmed, without costs of this appeal to either party. Memorandum: The trial court properly found for the defendant and dismissed the complaint. The court, however, erred in basing its decision on the recording act, which has no application to the issue here presented. The findings of the court that the deed was not obtained through fraud, misrepresentation, undue influence and/or mistake on plaintiff’s part are well supported by the record and the determination that the deed was not null and void is affirmed. (Appeal from judgment and order of Monroe Trial Term dismissing the complaint in an action to set aside a deed.) Present — Bastow, J. P., Goldman, Henry, Del Yecehio and Marsh, JJ.